PROFIT-SHARING PLAN
AGREEMENT



          THIS PROFIT-SHARING PLAN AGREEMENT

(the "Agreement") dated as of August 14, 2003 among COGENTRIX ENERGY, INC.
("Employer") and James E. Lewis ("Employee") shall constitute the exclusive
terms and conditions on which Employee may participate in the Cogentrix
Profit-Sharing Plan (the "Profit-Sharing Plan") offered by Cogentrix to certain
management-level employees. Employer hereby offers Employee participation in the
Profit-Sharing Plan in accordance with the terms set forth herein in
consideration for Employee's ability, loyalty, dedication and valuable service
to Employer and for other good and valuable consideration the sufficiency of
which is hereby mutually acknowledged:

SECTION I. DEFINITIONS

1.     Defined Terms.     As used in this Agreement, the following terms have
the following meanings (such definitions to be equally applicable to both
singular and plural forms of the terms defined):




"Accounting Firm"

shall mean KPMG or such other independent public accounting firm retained by the
Board of Directors of Employer from time to time.


"Affiliate"

shall mean any corporation (i) which is a majority-owned direct or indirect
subsidiary of Employer or which owns directly or indirectly fifty percent (50%)
or more of Employer or which fifty percent (50%) or more of the voting control
of which is directly or indirectly under common ownership with Employer and (ii)
which is part of the consolidated group as determined in accordance with
generally accepted accounting principles.


"Annual Distribution"

shall mean each payment by Employer to Employee in accordance with Section II
herein.


"Credit Agreement"

shall mean any loan agreement, indenture or other credit facility entered into
by Employer (or an Affiliate of Employer, if Employer has guaranteed all or a
portion of its Affiliate's obligations thereunder), as in effect from time to
time.


"Employment Termination"

shall mean the voluntary or involuntary termination or cessation of Employee's
full-time employment with Employer and its Affiliates for any reason or
circumstance other than (i) death or (ii) Total Disability.


"Initial Plan Year"


shall mean the twelve-month period commencing January l, 2003.

"Net Income Before Income Taxes ("NIBT")"

shall mean "Net Income Before Income Taxes" as set forth in the Consolidated
Statement of Income constituting a part of the Consolidated Financial Statements
of Employer and its Affiliates for each Plan Year (or portion thereof, as
applicable) plus any accrual for payments to be made under the Profit Sharing
Plan for all participants for such plan year. Such financial statements shall be
prepared by Employer in accordance with generally accepted accounting principles
as in effect from time to time applied on a consistent basis and verified by an
audit performed by Employer's Accounting Firm.


"Plan Year"

shall mean the Initial Plan Year and each subsequent twelve-month period
commencing each January 1 and ending the subsequent December 31.


"Term"

shall mean the period commencing with the Initial Plan Year and ending on the
first to occur of the end of the fiscal quarter in which either an Employment
Termination, death or Total Disability occurs.


"Total Disability"

shall mean the total and permanent inability by reason of illness or accident to
perform the duties of the position at which the Employee is employed by the
Employer or an Affiliate, as determined by the Board of Directors of Employer,
based upon such evidence, including independent medical reports, as the Board
deems necessary and desirable.


"Willful Misconduct"

shall mean actions of Employee constituting fraud, embezzlement, other criminal
acts, or willful action which is a breach of Employee's duty of loyalty to
Employer or any Affiliate.



SECTION II. ANNUAL DISTRIBUTIONS


1.

Amount of Payment.

     Subject to the terms of this Agreement, Employee shall be entitled to
receive, and Employer hereby agrees to make, an Annual Distribution equal to
1.0% (the "Applicable Percentage") of NIBT for each Plan Year, commencing with
the Initial Plan Year and continuing through the Term of this Agreement.
Employee acknowledges that such percentage has been determined by the Board of
Directors of Employer ("Board) in their sole discretion, after consultation with
the Compensation Committee of the Board, based on such criteria as deemed
appropriate. Employer and Employee agree that such Applicable Percentage as in
effect for any Plan Year shall be subject to adjustment upward or downward
through the Term of this Agreement based on Board's evaluation of Employee's
performance, by written notification from the Board to Employee. If no such
written notification of a revised Applicable Percentage is delivered by April 15
of any year, the Applicable Percentage in effect for the previous Plan Year
shall remain in effect for the then-current Plan Year. In the event the date of
this Agreement is other than January 1, the amount to be received for the
Initial Plan Year of participation shall be a prorated Annual Distribution,
using the decimal generated by (i) the number of weeks ("X") from the date of
this Agreement to the end of the Initial Plan Year divided by (ii) 52. (i.e.,
X/52 x Annual Distribution)


2.

Timing of Payment.

     Subject to Sections II.3 and II.4 below, Employer shall use its best
efforts to make payment to Employee of the Annual Distribution no later than
April 15 each year for the Plan Year ended the preceding December 31.


3.

Conditions to Payment.

     Employer shall make each Annual Distribution to Employee unless the Board
of Directors of Employer determines, in the good faith exercise of its business
judgement, either that (i) Employer is in default under any Credit Agreement
prior to the Annual Distribution, or (ii) the payment of the Annual Distribution
would, after giving effect to such distribution and to all other distributions
under the Profit-Sharing Plan, create a default or event of default under, or
otherwise breach a material covenant, representation or warranty of, any such
Credit Agreement.


4.

Annual Distributions Not Paid.

     Any Annual Distribution not paid to Employee by reason of the provisions of
Section II.3 shall continue to be due and payable, with interest from April 15
until the date paid in full, which interest shall accrue at a floating rate
equal to the prime rate of interest in effect from time to time as announced by
Bank of America, N.A. (or its successor) in Charlotte, North Carolina. The
Annual Distribution (and any interest thereon) shall be paid within thirty (30)
days of Employer's determination that the conditions to payment set forth in
Section II.3 will not be violated.


5.

Determination of NIBT.

     Employee acknowledges that Employer shall have the responsibility to
determine NIBT in accordance with generally accepted accounting principles in
effect from time to time applied on a consistent basis. Employer's audited
Consolidated Financial Statements, together with the Accounting Firm's report
thereon, will be provided to Employee no later than March 31 of each year. Any
recalculation of NIBT after such date resulting from any change in application
of generally accepted accounting principles shall not affect the determination
of NIBT for such prior fiscal year.
 

EMPLOYER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY AS TO THE AMOUNT OF
NIBT OR OF ANY ANNUAL DISTRIBUTION WHICH EMPLOYEE SHALL ACTUALLY RECEIVE FROM
TIME TO TIME, AND EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS HAD THE OPPORTUNITY TO
MAKE FULL INQUIRY REGARDING THE FINANCIAL STATUS AND PROJECTIONS FOR THE COMPANY
AND THE PROFIT-SHARING PLAN AND FULLY UNDERSTANDS AND ACCEPTS THE TERMS AND
CONDITIONS HEREUNDER BY WHICH SUCH ANNUAL DISTRIBUTIONS SHALL BE DETERMINED.


SECTION III. EMPLOYMENT TERMINATION


1.

Employment Termination.

     Except as set forth in this Section III, Employer shall not be obligated to
make and Employee shall no longer be entitled to receive Annual Distributions
for any period following Employment Termination of Employee. In the event of
Employment Termination of Employee, other than termination for willful
misconduct, during any Plan Year, the Annual Distribution for such Plan Year
will be calculated by taking the applicable percentage of NIBT for the plan year
in which the employment termination of employee occurs and divide such amount by
52; then multiply remainder by the number of weeks during the plan year for
which employee was actively employed. Distribution of such payment will be made
in accordance with Section II, herein. An employee terminated for willful
misconduct shall not be entitled to any year end profit sharing payment.


2.

Severance Benefits

.     In the event of an Employment Termination of Employee, except for a
voluntary termination by Employee without "Good Reason" (as such term is defined
in the Cogentrix Corporate Severance Benefits Plan) or an involuntary
termination for Willful Misconduct, Employer shall be obligated to pay and
Employee shall be entitled to receive a severance benefit (in addition to any
Annual Distribution which Employee would receive under Section II.l. above for
the then-current Plan Year) equal to the percentage of the highest Annual
Distribution to which Employee was or is entitled in accordance with Section II
above for any of the three full Plan Years preceding the Employment Termination:




Length of Full-time Employment
Completed at Time of
Employment Termination

Severance Benefit
(Stated as % of Highest
Annual Distribution for the
three full preceding Plan Years)



3 years or less

25%



4 years

50%



5 years

75%



6 years

100%



7 years

125%



8 years

150%



9 years

175%



10 years or more

200%



 

Employer may, in its sole discretion, elect to pay the severance benefits under
this Section III.2. in installments, the first of which shall be equal to
twenty-five percent (25%) of the severance benefit due, payable within thirty
(30) days of the date of Employment Termination, with the remaining seventy-five
percent (75%) due and payable in twenty (20) consecutive equal monthly
installments, without interest, commencing on the date sixty (60) days following
the date of Employment Termination.

In the event of an Employment Termination due to a voluntary termination by
Employee without "Good Reason" (as such term is defined in the Cogentrix
Corporate Severance Benefits Plan) or an involuntary termination for Willful
Misconduct, Employee is not entitled to any severance benefit.


3.

No Rights to Continued Employment.

     Nothing in this Agreement or the Profit-Sharing Plan shall be construed to
give the Employee any right to be retained in the employment of the Employer or
any Affiliate or affect the right of Employer to dismiss Employee with or
without cause.


SECTION IV. CONTINUATION OF PLAN BENEFITS


1.

Effect of Death or Total Disability.

     In the event of death or Total Disability, Employer shall make and Employee
(or his beneficiary as set forth below) shall be entitled to receive an Annual
Distribution for such Plan Year equal to the Applicable Percentage of NIBT for
the portion of the Plan Year through and including the end of the fiscal quarter
in which the death or Total Disability of the Employee occurs. In addition, in
the event of death or Total Disability, Employer shall be obligated to pay and
Employee (or his beneficiary as set forth below) shall be entitled to receive a
continuing plan termination benefit, if any, equal to the following number of
years of continuing Annual Distributions (calculated with the Applicable
Percentage in effect as of the date of death or Total Disability) payable for
such subsequent years in accordance with and on the dates set forth in Section
II above:




Length of Full-time
Employment Completed
as of Death or
 Total Disability   

Additional Number of
Plan Years for which
Employee Entitled to
Receive Annual Distribution



Less than 6 years

0



6 years

1



7 years

2



8 years

3



9 years

4



10 years or more

5



 

Following the date of Employee's death or Total Disability, Employee shall no
longer participate in the Profit Sharing Plan under this Agreement and all
further obligations and liabilities of Employer hereunder shall terminate as of
such date (except as expressly set forth above).


2.

Death; Beneficiaries.

     In the event of death of the Employee, Employer shall make any Annual
Distributions due under Section IV.l. above to the Employee's beneficiary as
designated in writing and filed with the Chief Executive Officer of the
Employer, or if no designation has been made, to Employee's estate.    

SECTION V. MISCELLANEOUS

 

1.

Amendments.

     No amendment, waiver or modification to this Agreement shall be valid or
binding unless made in writing and executed by each of the parties hereto.


2.

Successors and Assigns.

     Except as expressly set forth herein, neither party shall assign this
Agreement, or any of its rights or obligations hereunder, unless it first shall
have obtained the written consent thereto of the other party to this Agreement;
provided that in the event of a reorganization or restructuring of Employer and
its Affiliates, Employer may, by written notice to Employee but without
Employee's consent, assign its obligations and liabilities under this Agreement
to a successor corporation which would satisfy the definition of "Affiliate"
hereunder, so long as all entities constituting Affiliates of Employer as of the
date of execution of this Agreement remain as Affiliates immediately after any
such restructuring or reorganization. Following any such restructuring or
reorganization, Cogentrix Energy, Inc. shall no longer be liable hereunder and
the term "Employer" shall be deemed to refer to such successor corporation for
purposes of this Agreement. Subject to the foregoing provisions, this Agreement
is valid, binding and enforceable against Employer and Employee, their
successors and permitted assigns, in accordance with the terms hereof.


3.

Confidentiality.

     Employee agrees that the terms and conditions of this Agreement and
Employee's participation in the Profit-Sharing Plan shall be confidential and
shall not be disclosed to any other employees of Employer or its Affiliates
without the prior written consent of Employer.


4.

No Right, Title or Interest in Employer's Assets.

     Employee shall have no right, title or interest in the common stock or any
assets of Employer under this Agreement. Nothing contained herein shall be
construed to create a trust of any kind, or a fiduciary relationship between the
Employer and Employee or any other person. The rights of Employee hereunder
shall be no greater than the rights of a general unsecured creditor of the
Employer.


5.

No Alienation of Benefits.

     Except as otherwise required by law or as expressly set forth herein, no
amount payable to Employee hereunder shall be subject in any manner to
alienation by anticipation, sale, transfer, assignment, bankruptcy, pledge,
attachment, charge or encumbrance of any kind nor in any manner be subject to
the debts and liabilities of Employee. Any attempt to alienate or assign any
rights hereunder shall be void and of no effect.


6.

Complete Agreement.

     The foregoing Agreement sets forth the entire and complete understanding of
the parties hereto and supersedes any prior agreements, written or oral, as to
the subject matter set forth herein. Employee acknowledges that Employer may, in
its sole discretion, from time to time enter into other incentive compensation
plans with other employees and that Employer may in its sole discretion enter
into future incentive compensation plans with Employee, and that in each case
such plans may contain similar or differing terms, conditions, and participation
percentages. None of the provisions of such other plans shall be relevant in
interpreting any provisions of this Agreement, each plan with each Employee
being a separate contract for all purposes. Notwithstanding any of the foregoing
provisions of this Section V.6., the terms of the Employment Agreement between
Employer and Employee, dated August 14, 2003, as it may be amended or altered by
its terms from time to time, shall control to the extent its terms are
inconsistent with the provisions of this Agreement.


7.

Governing Law.

     This Agreement shall be governed in all respects by the internal laws of
the State of North Carolina and each party hereby submits to the exclusive
jurisdiction of the State and Federal courts located in Charlotte, North
Carolina.



          IN WITNESS WHEREOF, each of the undersigned has executed or caused
this Agreement to be executed pursuant to authority duly granted as of the date
set forth above.


EMPLOYER:
COGENTRIX ENERGY, INC.


By:     /s/  Mark F. Miller                
Mark F. Miller
President
Chief Operating Officer



EMPLOYEE:


     /s/  James E. Lewis   
          James E. Lewis
